


110 HR 3596 IH: Charitable Tax Relief Act of

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3596
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. Lampson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent law the tax-free distributions from individual retirement plans for
		  charitable purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Charitable Tax Relief Act of
			 2007.
		2.Tax-free
			 distributions from individual retirement plans for charitable purposes made
			 permanent law
			(a)In
			 generalParagraph (8) of section 408(d) of the Internal Revenue
			 Code of 1986 is amended by striking subparagraph (F).
			(b)Effective
			 dateThe amendment made by this subsection shall apply to
			 distributions made taxable years beginning after December 31, 2007.
			
